DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshino (US 2016/0335450 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2018/0039792 A1) in view of Yoshino (US 2016/0335450 A1).

A system for providing query-based access to a file, comprising: 
at least one storage device; 
at least one hardware processor; and 
at least one non-transitory memory device having embodied thereon program code executable by said at least one hardware processor to: 
Refer to at least FIG. 1, 11, and 12 of Ohara with respect to exemplary devices.
provide query-based access to a file by: 
creating multiple encrypted portions of said file, 
Refer to at least [0049], [0053], and [0058] of Ohara with respect to receiving input registration data, which is secret-shared (e.g., secret sharing such as per [0004] of Ohara). 
deriving [ciphertext] from a plaintext term associated with said file, 
Refer to at least [0003], [0049], [0053], and [0058], as well as to at least FIG. 2 or 5, of Ohara with respect to deriving ciphertexts associated with the registration data. 
associating each one of said multiple encrypted portions [with ciphertext], 
Refer to at least [0053] of Ohara with respect to each of the secret-shared data including a ciphertext.
separately storing each one of said multiple encrypted portions at said at least one storage device, and 
Refer to at least [0047] and [0059] of Ohara with respect to separate storage associated with server devices 1-to-n.
indexing each one of said multiple stored encrypted portions with said associated one of said [ciphertext], and 
Refer to at least FIG. 2 or 5 of Ohara with respect to separately indexing the secret-shared data with associated ciphertexts in storage of server devices.
retrieve said file by: 
deriving at least some of said [ciphertext] from said plaintext term, 
Refer to at least [0003], [0054], [0061]-[0062] of Ohara with respect to receiving search queries and performing computations to obtain respective search tokens. 
submitting said at least some of said [ciphertext] as multiple different search queries, 
Refer to at least [0063] of Ohara with respect to searching using the respective search tokens associated with the stored ciphertexts. 
for each submitted one of said [ciphertext], 
retrieving from said at least one storage device, said associated one of said multiple encrypted portions, and 
recovering [searched information] from said multiple retrieved encrypted portions.
Refer to at least [0064]-[0066] of Ohara with respect to outputting and decrypting associated secret-shared data as a result of the searching. 
Ohara does not appear to fully specify: multiple different ciphertexts; with a different one of said multiple different ciphertexts at an index; using multiple different index keys; using at least some of said multiple different index keys; submitting to said index; recovering said file from said multiple retrieved encrypted portions. However, Ohara in view of Yoshino discloses: multiple different ciphertexts; with a different one of said multiple different ciphertexts at an index; using multiple different index keys; using at least some of said multiple different index keys; submitting to said index; recovering said file from said multiple retrieved encrypted portions.
Refer to at least 155 in FIG. 1 of Yoshino with respect to multiple different index keys. 
Refer to at least [0070] of Yoshino, wherein “registration client 100 obtains a secret index by concealing the plaintext index 133 stored in the storage unit 120 and also an encrypted identifier by encrypting the identifier 138 of the plaintext data, and transmits… the secret index and the encrypted identifier to the management server 300… 
Refer to at least FIG. 22 and [0072]-[0073] of Yoshino with respect to secret index queries and obtaining data as a result. 
The teachings of Ohara are agnostic as to a specific cryptographic algorithm, and are therefore considered to be combinable with the teachings of Yoshino concerning specific encryption algorithms for searchable encryption.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Ohara to implement the algorithms in Yoshino for at least the reasons discussed in [0004]-[0005] of Yoshino (i.e., increasing search speed).

Regarding claim 2, Ohara-Yoshino discloses: The system of claim 1, wherein said program code is further executable to derive said multiple different ciphertexts by hashing said plaintext term using said multiple different index keys.
Refer to at least step 2 in Figure 3 of Yoshino. 
This claim is rejected for substantially the same reasons as claim 1 above.

Regarding claim 3, Ohara-Yoshino discloses: The system of claim 1, wherein said program code is executable to associate each one of said multiple encrypted portions with said different one of said multiple different ciphertexts by creating a map between said multiple different index keys and said multiple encrypted portions.
Refer to at least FIG. 15, [0102], and [0156] of Yoshino with respect to the relational table.
This claim is rejected for substantially the same reasons as claim 1 above.

The system of claim 3, wherein said multiple different index keys are fewer than said multiple encrypted portions, wherein said map maps a unique combination of said multiple different index keys to each one of said multiple encrypted portions.
Refer to at least [0086] of Yoshino, wherein “the general processing unit 111 acquires the index secret keys 155 in accordance with the value of the plaintext index 133 (s114). Basically, the same index secret key 155 is used for one plaintext index 133, and different index secret keys 155 are used for plaintext index having different values.”
This claim is rejected for substantially the same reasons as claim 1 above.

Regarding claim 8, Ohara-Yoshino discloses: The system of claim 3, wherein said program code is further executable to create said multiple encrypted portions of said file by: encrypting said file with a file encryption key, and partitioning said encrypted file into said multiple encrypted portions, wherein combining said multiple encrypted portions according to a correct sequence defined by said map reconstructs said encrypted file, and wherein said program code is further executable to recover said file from said multiple retrieved encrypted portions by: combining said multiple retrieved encrypted portions according to said correct sequence defined by said map to reconstruct said encrypted file, and decrypting said encrypted file with said file encryption key.
Refer to at least [0004], [0023], and [0064] of Ohara with respect to recovering distributed data from secret shares. 
Refer to at least FIG. 15 of Yoshino with respect to the relational table for the algorithm. 
This claim is rejected for substantially the same reasons as claim 1 above.



Regarding claims 10-11 and 14, they are substantially similar to claims 2-3 and 8 above, and are therefore likewise rejected.

Regarding independent claim 15, it is substantially similar to elements of claim 1 above, but is in method form. As such, claim 15 is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning claim 1).

 Regarding claims 16-17 and 20, they are substantially similar to claims 2-3 and 8 above, and are therefore likewise rejected.


Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara-Yoshino as applied to claims 1-3, 6, 8-11, 14-17, and 20 above, and further in view of Dawoud (US 2017/0026350 A1).

Regarding claim 4, Ohara-Yoshino does not fully disclose: wherein said program code is further executable to: derive said multiple different index keys from a seed according to a key sequence and create said map by indexing said map with said multiple different index keys according to said key sequence. However, Ohara-Yoshino in view of Dawoud discloses: wherein said program code is further executable to: derive said multiple different index keys from a seed according to a key sequence and create said map by indexing said map with said multiple different index keys according to said key sequence.
Refer to at least [0039]-[0044] of Dawoud with respect to secret keys generated using a counter value N and a pseudorandom function.
The teachings of Ohara-Yoshino and Dawoud concern searchable encryption algorithms, and are considered to be combinable as such. See at least [0052] of Yoshino with respect to a random number secret key and a parameter used to produce secret data and a secret index.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Ohara-Yoshino to include key derivation using a counter value and pseudorandom function for at least the reasons discussed in [0045] of Dawoud (preventing frequency analysis; increasing security).

Regarding claim 12, it is substantially similar to claim 4 above, and is therefore likewise rejected.

Regarding claim 18, it is substantially similar to claim 16 above, and is therefore likewise rejected.

Allowable Subject Matter
Claims 5, 7, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/V.S/Examiner, Art Unit 2432